Citation Nr: 0728347	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to February 
1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.  

The Board remanded this appeal back to the RO in May 2006 for 
further development of the record.  


FINDING OF FACT

The service-connected headaches is shown to be productive of 
a disability picture that more nearly approximates that of 
very frequent completely prostrating and prolonged attacks.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 
50 percent, but not higher for the service-connected 
headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a including Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in August 2002 and June 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of the VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However the RO 
readjudicated the appeal in a July 2004 Statement of the Case 
and a February 2007 Supplemental Statement of the Case.  

Moreover, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The veteran was fully notified that he was awarded a 
disability evaluation and an effective date for that 
evaluation in the appealed November 2002 rating decision.  

Moreover, in the June 2006 VCAA letter, the RO notified the 
veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In an April 1981 rating decision, the RO granted service 
connection for headaches.  A noncompensable evaluation was 
assigned, effective in February 1981.  

In a December 1999 rating decision, the RO assigned an 
increased 10 percent evaluation for the service-connected 
headaches, effective August 1999, based on evidence of an 
increase frequency of attacks.  

In the now appealed November 2002 rating action, the RO 
assigned an increased 30 percent evaluation for the service-
connected headaches, effective on February 2002, based on 
evidence showing an increase in frequency of attacks relieved 
by lying down.  

The VA treatment records from July 2001 to February 2007 are 
replete with reference to complaints and treatment for 
headaches.  During an October 2002 VA examination, the 
veteran reported he had headaches about 3-4 times a week for 
the past 20 years.  The headaches lasted a few hours and were 
located on the frontal area in the side and sometimes in the 
occipital area.  He described the headaches as manifested by 
a dull, throbbing pain.  The headaches were relieved by lying 
down and taking medication.  

The headaches were about the same in intensity, duration and 
frequency.  He had no aura.  Headaches were accompanied by 
nausea and blurring of the vision.  The veteran was a welder.  
He reported that he had not worked in 2 years.  When he was 
working, he missed approximately 1 day a week because of 
headaches.  During bad headaches, he could not drive and was 
prostrated by them.  

Neurological examination showed normal functioning.  The 
veteran was diagnosed with combined tension and migraine 
headaches.  

During a June 2003 VA examination, the veteran reported his 
headaches were worse because they were more frequent.  The 
headaches occurred 2-3 times a week, lasted for roughly 3 
hours, and were described as a sharp, throbbing pain.  Severe 
headaches were accompanied by nausea.  He had not worked in 5 
years due to his headaches, hypertension, and dizziness.  He 
could drive while experiencing a headache, if it was 
absolutely necessary.  

Neurological examination showed normal functioning.  The 
diagnosis remained combined tension and migraine headaches.  

During a February 2007 VA examination, the veteran reported 
that he had headaches 5 times per week that lasted 2-3 hours 
at a time.  He described having two types of headaches.  

The first type of headache was a chronic, daily type headache 
manifested by aching, throbbing, and blurred vision.  Nausea 
was not associated with this type of headache.  When he got 
this type of headache, he lay down and rested in a quiet 
place.  

The second headache was described as more violent.  When he 
got this type of headache, he could not think and  became 
irritable; noise bothered him.  Blurred vision, photophobia 
and nausea were associated with this type of headache.  He 
got this type of headache 2-4 times per month with variance 
in the frequency.  When he got this type of headache, he had 
to take Imitrex, lie down and sleep.  

The veteran reported that he last worked in 1992 and quit due 
to his headaches and being up on a scaffolding.  Socially, 
the veteran lived at home with his wife and could accomplish 
his activities of daily living (ADLs).  

The examiner noted his review of the claims file and 
confirmed the veteran's diagnosed chronic mixed vascular 
tension headaches.  

In the present case, the RO has analogously evaluated the 
veteran's headaches under the rating criteria for migraines.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 30 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  

A 50 percent evaluation is assigned for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The Board has applied the rating criteria to the case at 
hand.  Given the most recent VA examination findings, the 
Board finds that the service-connected headaches more nearly 
approximates criteria for the assignment of a 50 percent 
rating under Diagnostic Codes 8100.  

As the evidence supports the assignment of a 50 percent 
evaluation for the service-connected headaches, the appeal to 
this extent is allowed.  38 C.F.R. § 4.7.  





ORDER

An increased rating of 50 percent for the service-connected 
headaches is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


